DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Feb. 12, 2020, the applicants have canceled claims 3-5, 7, 10, 15-18, 20-22, 24-33, 36, 38-39, 42 and 44-47; amended claims 6, 8-9, 11-12, 14, 19, 23, 34-35, 37, 40-41 and 43 and furthermore, have added new claims 48-50.
3. Claims 1-2, 6, 8-9, 11-14, 19, 23, 34-35, 37, 40-41, 43 and 48-50 are pending in the application.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 1-2, 6, 8-9, 11-14, 19, 23, 34-35, 40-41, 43 and 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, page 3, line 20, the value of variable RB1 defined as  - - - 5-6 membered heteroaryl is optionally substituted - - -  is indefinite since RB1 can not represent 5-6 membered heteroaryl group according to its definition earlier in the claim.
2 recites the limitation "5-6 membered heteroaryl for the values of variables Ra-Re (variable RB1)" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, the values of Ra-Re are not defined.
In claim 8, the values of variables Ra, Rc and Re are not defined.
In claim 9, the values of variables Ra, Rc and Re are not defined.
In claim 11, the values of variables Ra, Rb, Rd and Re are not defined.
In claim 12, the values of variables Ra, Rb, Rd and Re are not defined.
Claim 23 recites the limitation "variable Rc" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
7. Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant compounds of formula (I) are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the prior art, Sircar (U.S. Patent 6,521,666, cited on applicant’s form 1449) discloses inhibitors of alpha-4 mediated cell adhesion which are closely related to the instant compounds. However, the compounds disclosed by Sircar (see compounds in tables 1-7 in columns 42-62) differ from the instant compounds in having phenyl ring instead of bicyclic heteroaryl ring attached to instant variable R1-L and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Sircar to prepare instant compounds.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                           /CHARANJIT AULAKH/                                           Primary Examiner, Art Unit 1625